Action by the unsuccessful party in an arbitration proceeding to recover damages against the arbitrator, the successful party, its representative, and its attorney. The complaint alleges that during the arbitration proceeding the arbitrator and the representatives of the successful party had secret meetings and conspired for the rendering of a fraudulent award. The arbitrator, the successful party, and the attorney moved to dismiss the complaint on the ground of res judicata, in that the matters alleged in the complaint had been litigated in court proceedings on the arbitration awards. The arbitrator moved to dismiss on the additional grounds that as arbitrator he is a judicial officer immune from this action, that the sole remedy of the unsuccessful party is to move to vacate the award under section 1462 of the Civil Practice Act, and that the judgments of the Supreme Court, confirming the award, cannot be attacked collaterally in this action for the alleged fraud of the arbitrator. The appeal is from an order dated March 28, 1956 granting the motion of the arbitrator, and from the judgment entered on that order and on an order dated March 16, 1956 granting the motions of the successful party and the attorney. Order dated March 28, 1956 and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.